United States Court of Appeals
                                                                  Fifth Circuit
                                                               F I L E D
                 IN THE UNITED STATES COURT OF APPEALS
                         FOR THE FIFTH CIRCUIT                  April 25, 2007

                                                           Charles R. Fulbruge III
                                                                   Clerk
                             No. 06-10921
                           Summary Calendar


UNITED STATES OF AMERICA,

                                      Plaintiff-Appellee,

versus

AMALIO MARQUEZ-CONDE,
also known as Jose Marquez Conde,

                                      Defendant-Appellant.

                      --------------------
          Appeal from the United States District Court
               for the Northern District of Texas
                    USDC No. 3:06-CR-129-ALL
                      --------------------

Before DAVIS, BARKSDALE, and BENAVIDES, Circuit Judges.

PER CURIAM:*

     Amalio Marquez-Conde (Marquez) appeals the 86-month sentence

imposed following his guilty plea conviction for illegal reentry,

in violation of 8 U.S.C. § 1326.    He advances several arguments

challenging the district court’s refusal to find that his three

prior Texas convictions for delivery of cocaine were related for

purposes of computing his criminal history score under U.S.S.G.

§ 4A1.2(a)(2).




     *
       Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
                            No. 06-10921
                                 -2-

     First, Marquez argues that the charges were informally

consolidated under state law which rendered them related for

purposes of the Federal Sentencing Guidelines because he pleaded

guilty to the charges and was sentenced for all of them in the

same proceeding.    He contends that the district court’s comments

at sentencing “strongly suggest” that it concluded, incorrectly,

that a formal consolidation order is required in all cases before

prior convictions can qualify as related under the Guidelines.

Although the argument is framed as a challenge to the legal

standards applied by the district court, the district court’s

comments, taken in context, evidence a factual determination that

the cases were not consolidated in state court, which finding is

reviewed for clear error.    See Buford v. United States, 532 U.S.
59, 64-66 (2001).

     The FPD is correct that a formal consolidation order is not

a prerequisite to a consolidation finding in all cases.    See

United States v. Huskey, 137 F.3d 283, 288 (5th Cir. 1998).

However, although formal consolidation is not required by the

Guidelines, this court has consistently recognized that there is

no informal consolidation under Texas law.    See United States v.

Velazquez-Overa, 100 F.3d 418, 423-34 (5th Cir. 1996); United

States v. Garcia, 962 F.2d 479, 482-83 (5th Cir. 1992), abrogated

on other grounds by Buford, 532 U.S. at 63.    Because there was no

motion for or formal consolidation order in the Texas court, the

district court correctly concluded that Marquez’s single arrest,
                           No. 06-10921
                                -3-

consecutive case numbers, and identical concurrent sentences

imposed on the same date were insufficient to show consolidation.

See Huskey, 137 F.3d 283, 288; Garcia, 962 F.2d 479, 482-83; see

also United States v. Kates, 174 F.3d 580, 584 (5th Cir. 1999).

     The district court similarly did not err in determining that

Marquez’s prior convictions were not part of a common scheme or

plan rather than mere repeated drug trafficking offenses

committed over the course of several days.     See United States v.

Robinson, 187 F.3d 516, 520 (5th Cir. 1999).    There is no

evidence in the record to suggest that the transactions were

linked by any common purpose or that the later offenses were

borne out of the earlier ones.   See id.   That the prior offenses

were factually, temporally, and geographically alike is

insufficient.   See Garcia, 962 F.2d at 481-82; see also United

States v. Ford, 996 F.2d 83, 86 (5th Cir. 1993).    The district

court additionally did not err, plainly or otherwise, in finding

that the prior transactions were not committed on the same

occasion.   See United States v. Moreno-Arredondo, 255 F.3d 198,

203-04 (5th Cir. 2001); see also United States v. Gracia-Cantu,

302 F.3d 308, 310 (5th Cir. 2002).

     Marquez’s constitutional challenge to § 1326(b) is

foreclosed by Almendarez-Torres v. United States, 523 U.S. 224,

235 (1998).   Although Marquez contends that Almendarez-Torres was

incorrectly decided and that a majority of the Supreme Court

would overrule Almendarez-Torres in light of Apprendi v. New
                           No. 06-10921
                                -4-

Jersey, 530 U.S. 466 (2000), we have repeatedly rejected such

arguments on the basis that Almendarez-Torres remains binding.

See United States v. Garza-Lopez, 410 F.3d 268, 276 (5th Cir.

2005).   Marquez properly concedes that his argument is foreclosed

in light of Almendarez-Torres and circuit precedent, but he

raises it here to preserve it for further review.

     The district court’s judgment is AFFIRMED.